Citation Nr: 1511258	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1977 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2011 rating decision issued by the Regional Office (RO) in Waco, Texas.

The Board notes that although an August 2003 rating decision denied entitlement to service connection for PTSD, because the scope of current claim is limited to entitlement to service connection for an acquired psychiatric disorder other than PTSD, there is no issue as to reopening a previously denied claim.  Here the primary claim resolves around service connection for a major depressive disorder.

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals VA treatment records from September 1999 to August 2013.  All other documents, to include those in the Veterans Benefits Management System, are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In a November 2011 correspondence, the appellant's representative argues that he warrants service connection because "the Veteran has stated that his substance abuse problems began during his active military service...and that he requested a discharge due to these problems which was denied.  The Veteran was then referred to substance abuse education classes while in service.  A March 18, 1980 service medical record stated that Veteran was referred for treatment for possible drug abuse...Currently the Veteran has a diagnosis of major depressive disorder."  The representative further argues that these factors trigger VA's duty to provide an examination.

Significantly, "[c]ompensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).  As such, the only reasonable interpretation of the representative's argument is that the alleged in-service substance abuse was symptomatic of - but did not cause - an underlying acquired psychiatric disorder.

The Board's review of the record confirms in-service referral for possible drug use and a current acquired psychiatric disorder intermingled with substance abuse.  A December 2010 VA treatment record in Virtual VA, for example, shows major depressive disorder with psychotic symptoms and alcohol and cannabis dependence in remission.  The Board is not competent, however, to discern whether any in-service substance abuse was a cause for, or simply a manifestation of, an acquired psychiatric disorder.  Thus, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination to determine the likely etiology of any current acquired psychiatric disorder.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should first note all currently diagnosed acquired psychiatric disorders.  For each disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the disorder is related to service.

(b) For any disorder found to be related to service, the examiner should additionally provide an opinion regarding the extent to which the disorder was or was not the result of any abuse of alcohol or drugs.  It should also be indicated whether the substance abuse masked the onset of psychiatric symptoms, or were more likely just in the nature of enjoying the substance.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




